Citation Nr: 1328343	
Decision Date: 09/05/13    Archive Date: 09/16/13

DOCKET NO.  07-39 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran had active service from November 1966 to 
December 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois. 

In September 2009, the Veteran testified at a hearing before 
the undersigned. During the hearing, the undersigned 
identified the issues on appeal, and noted what pertinent 
evidence was outstanding and what evidence might assist in 
substantiating the claims. Additionally, the Veteran through 
his testimony, with the assistance of his representative, 
demonstrated actual knowledge of the elements necessary to 
substantiate the claim. See Bryant v. Shinseki, 23 Vet. App. 
488 (2010). A copy of the hearing transcript has been 
associated with the claims folder.

In March 2010, the Board remanded the claim for an initial 
rating in excess of 30 percent for PTSD to the RO via the 
Appeals Management Center (AMC). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case. Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that the Veteran is 
afforded every possible consideration.

As mentioned in the Introduction, in March 2010, the Board 
remanded the Veteran's claim for an initial rating in excess 
of 30 percent for PTSD to the AMC for additional 
development. In pertinent part, the Board requested that the 
Veteran receive a VA psychiatric examination for evaluation 
of his service-connected PTSD. The psychiatric evaluation 
was to be in accordance with the AMIE worksheet for rating 
PTSD. 

Review of the claims folder shows that in July 2010, a VA 
PTSD compensation examination was performed. It was reported 
that the Veteran's symptoms included startle reaction, 
avoiding cramped places, anxiety, feelings of anxiety, and 
avoiding movies and 4th of July celebrations. The diagnosis 
was mild PTSD and the global assessment of functioning (GAF) 
score was 71. In August 2011, the VA examiner who conducted 
the July 2010 VA examination confirmed that he had reviewed 
the claims file.  No other commentary was offered.  Other 
records on file reflect that the Veteran has received GAF 
scores as low as 45, which seems to suggest a worsening of 
his PTSD disability.  See March 2011 VA outpatient treatment 
report.  There are no treatment records on file from 2012 or 
2013.

Based on the foregoing, the Veteran needs to be reexamined 
to reassess the severity of his PTSD disability since his 
most recent VA compensation examination was in July 2010,  
over 3 years ago. Also, the records indicates that the 
Veteran has consistently received treatment for his PTSD by 
VA, so any additional psychological records of his should be 
obtained. 

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the file 
the Veteran's most recent VA hospital 
and outpatient treatment records from 
August 2011 to the present, including 
those at the North Chicago VA Medical 
Center. 

2. Schedule another VA compensation 
examination to reassess the severity of 
the Veteran's PTSD. The claims file, 
including a complete copy of this 
remand, must be made available to the 
designated examiner for review of the 
pertinent medical and other history. 
Any studies, tests, and evaluations 
should be performed as deemed necessary 
by the examiner. 

3. Then readjudicate the claim in light 
of the additional evidence. If the 
claim is not granted to the Veteran's 
satisfaction, send him and his 
representative a supplemental SOC 
(SSOC) and give them an opportunity to 
respond to it before returning the file 
to the Board for further appellate 
consideration of these remaining 
claims.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012). 



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).


